Citation Nr: 1300872	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault/military sexual trauma (PA/MST), somatoform disorder, generalized anxiety disorder and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977 and from April 1990 to October 1990.  Additionally, he had various, verified periods of active duty and active duty for training (ACDUTRA) with the Utah National Guard from August 1976 to August 1983, from November 1984 to March 1986 and from September 1988 to March 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the pendency of the appeal, jurisdiction was transferred to the Phoenix, Arizona RO.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the Veteran's case, the clinical record reflects diagnoses of various mental health disorders.  Hence, the Board has accordingly characterized the psychiatric disorder issue on appeal to encompass consideration of alternative psychiatric diagnoses.  

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  

The matter was remanded by the Board in February 2011 for verification and a search for records for certain periods of National Guard service, and for obtaining VA medical examinations and opinions.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.  

In May 2012, after the issuance of an April 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence directly to the Board in the form of a 1996 "Order of Dismissal" by  the Industrial Commission of Utah.  Later that month, the Veteran through his representative submitted a waiver of RO consideration of this evidence, which the Board accepts for inclusion into the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on PA/MST, somatoform disorder, generalized anxiety disorder and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran is competent and credible to report the circumstances of his service and the temporal development of his spine symptomatology; however he is not competent to relate his current lumbar spine disorder to injury sustained during a period of his active duty service.  

2. The Veteran's current lumbar spine disorder is not shown to be due to any event or incident of his service.  



CONCLUSION OF LAW

The Veteran's lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in November 2007, January 2008 and February 2011.  These letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The November 2007 and January 2008 letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist provisions of the VCAA have also been met.  The claims file contains service treatment records, reports of post-service medical treatment, and the reports of various VA examinations.  The VA examinations are generally based on a description of the Veteran's pertinent medical history, a complete review of the claims folder, a review of medical treatise evidence, and appropriate diagnostic tests.  The examiners also provided a rationale for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted, this case was remanded in February 2011 for verification and a search for records for certain periods of National Guard service, and for obtaining VA medical examinations and opinions.  The record shows verification and a search for records for certain periods of the Veteran's National Guard service has taken place, and VA examinations and opinions have been obtained and considered by the RO/AMC.  The record therefore shows substantial compliance with the February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In February 2009, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits for a psychiatric disorder.  VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  However, there is no evidence or allegation that he was receiving SSA disability benefits due to his claimed lumbar spine disorder, which is being denied service connection in this Board decision.   A February 2009 SSA Notice of Decision, confirms that the Veteran was determined to be disabled due to his "affective disorder, anxiety disorder not otherwise specified (NOS), and left shoulder acromioclavicular separation."  

The Federal Circuit has held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id.  at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  

The Federal Circuit's reasoning in Golz is controlling here.  The resolution of this case depends upon a review of the likelihood of a relationship between the Veteran's current back disorder as it relates to his military service.  This determination requires both a factually informed and medically competent inquiry, the Veteran's in-service and post-service medical records, expertise in the area of orthopedics, and familiarity with VA statutes and regulations.  

Any SSA records pertaining to a diagnosis of a lumbar spine disorder could not alter the ultimate disposition of claims being denied.  Further efforts to obtain any SSA records for the lumbar spine disorder are clearly not warranted, as SSA records would provide no reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of the claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the November 2010 hearing, the undersigned VLJ and representative for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the claim addressed in this decision.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  
 
Merits of the Claim

In his hearing testimony and written statements, the Veteran initially asserted that his lumbar spine disorder was related to performing numerous parachute jumps in service.  He later revised this assertion and indicated that his lumbar disorder was the result of a motorcycle accident that occurred while he was serving on active duty in the National Guard.  

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).  

In this case, there is no competent medical evidence linking the current diagnosis of a lumbar spine disorder to an event of a period of the Veteran's military service, nor is there evidence of continuity of symptomatology of a spine disorder since service; therefore, the claim will be denied.  

The clinical record shows that the Veteran was diagnosed with a lumbar spine disorder, to include mild degenerative disc disease and facet arthropathy at L5 to S1, and lumbardization of the S1 vertebral body with bilateral assimilation joints.  This meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

Further, the service treatment records show that in June 1977, the Veteran was admitted to Cottonwood Hospital after being involved in a motorcycle accident, during which he was thrown from his cycle and injured extensively.  He sustained severe injuries to his little finger, and to both arms and elbows, along with scrapes on his chest, back and left ankle.  A July 1977 Authorization for Hospitalization reveals an administrative finding that the Veteran's injuries were sustained while in the line of duty during a period of ACDUTRA.  Notably, service treatment records dated in July 1977 and August 1977 show treatment in the plastic surgery clinic and at a VA hospital for the hand and arms abrasions and lacerations, but no mention of treatment for the low back was made.  Also, in April 1992 the Veteran was treated for low back pain for the duration of 20 days, which apparently occurred while he was bench pressing and the weights on one side of the bar fell off.  The Veteran denied constant pain, but reported that by the end of the day his back was throbbing.  He treated his pain with aspirin and Motrin.  On physical examination, the physician's assistant noted that there was pain response on right lateral flexion and on right rotation, located from L1 to L2 of the spinal process in the L4 to L5 region, and which was present on palpation to that area.  He was diagnosed with muscle strain, lower back/rhomboid muscle, and was prescribed Motrin and physical training restriction.  This meets the second element of a service connection claim.  Hickson, 12 Vet. App. at 253.  However, the service treatment records are otherwise without complaint or treatment for any lumbar spine disorder.  

Most critically, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record does not associate his current lumbar spine disorder with his period of military service.  Also, the record fails to establish continuity of symptomatology related to injury sustained during a period of the Veteran's active military service has been demonstrated, as the clinical record shows findings that the Veteran received repeated, ongoing treatment for his lumbar spine after injuries sustained in the course of his civilian employment in construction as an electrician, but does not indicate a relationship between the current lumbar spine disorder and his military service.  By the Veteran's own admission, as revealed in the clinical record and during his hearing testimony, his most significant episodes of low back pain were due to his civilian employment, which occurred after his active duty military service.  

In this regard, private treatment records generally show that, starting in 1986, the Veteran has received ongoing treatment for a low back disorder.  Significantly, the Veteran filed a claim for Worker's Compensation with the Industrial Commission of Utah.  The medical report shows that the Veteran was working for "Computerware Distributing" where he sprained his lower back while attempting to lift a box containing a drive.  The nature and extent of his injuries were described as "acute traumatic lumbar sprain with muscle spasm, myositis and radiculitis... X-rays were taken and showed negative for pathology or fractures."  The Veteran was allowed to return to work the day after his injury, and was advised to avoid heavy lifting.  

In 1989, the Veteran filed another claim for Worker's Compensation while working for "Nielco Roofing."  He reported pulling a trailer apart when he felt a shift in his lower back that "dropped him to his knees."  He was diagnosed with left L4 to L5 disc displacement, L4 to L5 nerve root compression, paraspinal muscle spasms, and left sacroiliac subluxation.  

A June 1994 treatment record from "Dr. Bova," shows that the Veteran's past medical history was significant for a previous back injury when he fell the previous year.  Dr. Bova noted that the Veteran's medical history was otherwise negative for any chronic medical problems.  The Veteran provided a social history of working as an electrician for two years with "Brighton Electric."  It was noted that the Veteran served in the airborne Special Forces in the military as a supply officer, and that he learned his electrician trade there.   The Veteran described himself as "active" and noted that he walked for exercise.  He did not report any back injury sustained during his military service at that time.  

Treatment records from "Pioneer Valley Hospital" show that in July 1994 the Veteran underwent a lumbar spine radionuclide scan, which revealed normal lumbar spine bone scan findings.  An MRI of the lumbar spine report from that same month indicates the Veteran was treated for a work-related back injury and associated low back pain.  

In August 1994, "Dr. Bowen" at the "Spine Center at Pioneer Valley Hospital" provided a letter on the Veteran's behalf, which indicated that the Veteran returned to work without restriction since injuring his back in June 1994.  Dr. Bowen noted that the Veteran's best chance for returning him to work as an electrician would have been with an informal work hardening program that involved a scaled progressive return to full time employment.  

A January 1995 letter from the Veteran's chiropractor shows that the Veteran was treated for diffuse low back pain.  The chiropractor opined that due to the nature and continued heavy lifting that the Veteran reported performing, the treatment for the back was only palliative in nature.  The chiropractor recommended that the Veteran discontinued working as an electrician, which was a job that required him to pull large strands of wire.  

A June 1995 private treatment record from "Dr. McQueen" indicates that the Veteran reported working as a roofer and working in "rather heavy type of industry work" and that he "initially hurt his back roofing and this was some time ago so he changed to computer work, then worked as an electrician."  Dr. McQueen observed that the Veteran was not a candidate for any surgical intervention, but recommended that the Veteran be changed from jobs like working as an electrician or roofer, which requires somewhat heavy work and lifting and pulling, and be restrained into something that would be more sedentary and easier on his back, due to his history of recurrent injuries.  

A November 1995 neurosurgical consultation reflects that the Veteran reported a history of experiencing an episode of low back pain while at work in October 1993, which lasted for approximately one month.  He indicated that he experienced several episodes prior to that, and that in June 1994 he awakened with severe low back pain without any lower extremity symptoms.  The Veteran indicated that the work requirements of his job as an electrician were causing exacerbation of his symptoms complex.  

The Veteran filed a claim for service connection in July 2004 for injuries sustained during the 1977 motorcycle accident, but he did not include a lumbar spine disorder as one of the disabilities resulting from that accident as part of that claim.  VA QTC examinations, dated in January 2005, March 2006 and August 2007, reflect reports regarding the motorcycle accident and examination results for the left shoulder and left hand resulting from that accident.  A March 2007 VA treatment record reveals the Veteran reported that he had bad back problems for approximately 13 years following "an industrial accident," although he could not recall a specific injury.  He indicated that he was working as an electrician at the time.  However, these records are silent for complaints of any back disorder related to the same accident.  It was not until October 2007, the Veteran filed his claim for service connection for a low back disorder as the result of performing numerous parachute jumps while serving in the Army.  

In December 2007, the Veteran provided a written statement, which described an in-service motorcycle accident and the resulting injuries.  He reported that he was hit head on by a car while on leave, after which he was treated at Cottonwood Hospital.  He indicated that since that injury he has been having problems with his back.  The Veteran also noted that in July 1987 he strained his back while working; in September 1989, he again hurt his back while working; and in June 1994, he discovered that he could not rise from bed due to low back pain, which was eventually shown to have been caused by a ruptured disc.  The Veteran reported that he believed his back problems were, in part, due to hard landings from parachute jumps made during his military service.  He indicated that when he applied for Worker's Compensation he was told that jumping from airplanes could have contributed to his back problems.  

A March 2008 VA treatment record shows a reported history of initial injury to the low back in 1977, and an industrial accident in 1994.  

On VA examination in April 2010, the examiner indicated that the claims file was unavailable for review; however, some VA treatment records were reviewed online.  The Veteran reported that he never had any back treatment following his 1977 motorcycle accident, and indicated that he had some temporary low back pain, but never sought attention for it because it did not bother him that much.  The examiner noted that the Veteran was working in 1982, roughly 5 years later, when a sudden episode of heavy lifting caused him to develop acute low back pain, and that he sought treatment for the first time from a chiropractor.  The examiner observed that a few more years went by, and that the laborious tasks of his civilian employment caused the Veteran to experience some flare-ups of low back pain.  The examiner noted that in 1987 the Veteran was lifting some heavy boxes full of material, and that the next day he experienced terrible low back pain, for which he again received chiropractic treatment.  The Veteran noted that after a few days the acute discomfort resolved.  The examiner observed that for the next few years the Veteran reported doing a lot of overtime work and working extra hard, and that on a day in 1994 he could barely get out of bed due to severe low back pain, for which he again required chiropractic treatment.  The Veteran reported that he filed a Worker's Compensation claim at that point after losing 3 months of work.  He indicated that he was finally released to go back to work, but after 3 weeks he began to experience back pain again.  He noted that he consulted a back surgeon at that time, who told him to get out of the business of being an electrician.  The Veteran was diagnosed with a light narrowing of the L5 to S1 disc space consistent with degenerative arthrosis based on X-ray study.  The examiner opined that the Veteran's current low back disorder was unrelated to the 1977 motorcycle accident.  The examiner based this opinion on the fact that the Veteran did not seek medical attention for his low back at the time of the accident, and did not begin to experience real problems with his back until after he started working at a laborious job as a civilian.  The examiner concluded that the 1 insult that may have occurred in 1977 to the low back could have produced the cause of the beginning lumbar spondylosis, which was related to his post-service civilian employment and injuries sustained in 1982 and 1994.  

In hearing testimony provided in November 2010, the Veteran indicated that he injured his back in 1982 while on a "rucksack march," for which he sought treatment, but was told that there was nothing wrong with him.  He also reported that in 1987 he was working at a civilian job when his back went out while pushing a conveyor belt.  He described another incident in 1989, where he again injured his spine while working at his civilian job.  The Veteran noted that his most significant injury occurred in 1994, when he was working overtime as an electrician.  He stated that he tried to get up to go to work one morning and could not rise from his bed.  He acknowledged that when he was treated at the hospital for the low back pain, his physician told him he was "overweight."  He also acknowledged that his post-service employment after his active duty periods of service were mostly construction jobs.  The Veteran reported that 1994 "really changed [his] life" because of his back.  

On VA examination in February 2011, the examiner noted that the claims file was reviewed.  The examiner noted the reported date of onset for a lumbar spine disorder was 1977, after the Veteran was involved in a motorcycle accident in service.  The Veteran reported that he was taken to the hospital and was "stitched up" but that he "never really had any treatment for [a] back condition [,] and at the time it didn't bother him that much."  The examiner noted that over the years the Veteran worked as an electrician, working many hours and performing a great deal of heavy lifting.  The Veteran reported severe flares of pain in his back in 1982 and 1987, after a lot of heavy lifting, and noted that during the years in between, he would experience mild intermittent flare ups.  The Veteran noted that his back began to hurt badly in 1994, while he was still working, during which he was working many hours and was performing a lot of heavy lifting.  The Veteran was diagnosed with chronic lumbar strain with mild degenerative arthrosis.  The examiner opined that the Veteran's current lumbar spine disability was not related to any incident of service, nor did any lumbar spine disability preexist service or become aggravated by service.  The examiner explained that review of the 1977 service treatment records indicated that the Veteran only had "lacerations and abrasions" to his back, with no further sequelae, and that medical records dated in the 1980's and early 1990's showed complaints of back pain due to industrial labor and heavy lifting.  The examiner based the opinion on a review of the Veteran's own reported work history, physical examination and observation, review of imaging, clinical experience, and review of the April 2010 VA examination report.  

The most probative medical opinion evidence of record are the opinions provided by the April 2010 and February 2011 VA examiners.  As these reports include reasoned medical opinions based on physical examination of the Veteran, and general review of the pertinent records and relevant medical history, the Board finds they constitute probative evidence that the Veteran's lumbar spine disorder is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  The Board acknowledges that neither report addressed the second episode of in-service injury to the spine, dated in April 1992; however, the explanation for the negative nexus opinions, over all, still appear to hold true despite the lack of a discussion of the April 1992 report.  In this regard, the examiners reasoned that the Veteran's current lumbar spine disability was attributable to his civilian employment and not his military service, and the private treatment records and the Veteran's lay statements show that he experienced injury to his lumbar spine in 1986 and 1987 due to his civilian employment.  Moreover, the April 1992 report shows that he was diagnosed with muscle strain, lower back/rhomboid muscle, and was prescribed Motrin and physical training restriction, but the remaining clinical record from service is negative for further complaint of or treatment for any spine disorder, and the Veteran has not related his current lumbar spine disorder to this in-service incident, or asserted that he experienced ongoing lumbar problems related to this incident.  

The Board finds that the VA and private treatment records, the majority of which appear to stem from the Veteran's various Workers' Compensation claims and civilian employment, do little to support his contention that his lumbar spine disorder is related to various injuries sustained during any period of his active military service.  In fact, they appear to reinforce the opinions of the April 2010 and February 2011 VA examiners, which indicate that the injury sustained in service had resolved, and that the Veteran's lumbar spine disorder is related to his non-military employment.  In this regard, the private practitioners repeatedly commented on the Veteran's civilian employment history of working as a roofer and electrician; however, there was almost no mention made of his military service, and entirely no mention made of any injuries sustained during service in those records.  See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has considered the Veteran's contentions that his diagnosis is related to his military service, to include making numerous parachute jumps and being involved in a motorcycle accident, but finds them to not be competent or probative.  The Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  Other than these unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his lumbar spine disorder.  Moreover, these statements conflict with other statements made by the Veteran during the course of his medical treatment, which attributed his back disorder to his non-service, industrial employment.  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a lumbar spine disorder must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for a lumbar spine disorder is denied.  


REMAND

The Board finds that additional evidentiary development of the Veteran's claim for service connection for an acquired psychiatric disorder is required, prior to issuance of a decision on the merits.  

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet.App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet.App. at 5.  

The clinical and lay record reveals evidence that the Veteran's current acquired psychiatric disorder may have preexisted his service, as indicated by the July 2007 VA Integrative Health Assessment Consult, which shows a report of childhood physical and mental abuse by the Veteran's mother and father.  A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Further, in May 2012, he submitted a letter from his attending psychiatrist at the VA, which indicates that he has undergone treatment since February 2012 for major depressive disorder, PTSD and MST.  The Veteran was initially diagnosed with major depressive disorder and personality disorder not otherwise specified (NOS) on his initial PTSD intake at the clinic in November 2011, and since that time, revealed further information in January 2012 regarding his stressors, which involved an incident of MST that allegedly occurred in 1979.  The letter shows that the Veteran underwent evaluation by the VA PTSD clinic and was formally diagnosed with PTSD and MST in April 2012 by Drs. "J.A." and "S.A."  The letter reflects an opinion that the Veteran has PTSD that more likely than not occurred while and during his military service.  The Veteran has not identified any in-service stressor in furtherance of his claim of an alleged sexual assault.  Where a stressor involves a personal assault, VA has certain additional notice and development duties to the claimant.  

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (July 13, 2010).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  

Under 38 C.F.R. § 3.304(f)(3), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents.  This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  There is no indication that the Veteran has been provided with a PTSD stressor questionnaire.  Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006); see also Gallegos v. Peake, 22 Vet. App. 329, 336 (2008) (noting that VA's notice must advise that "evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor," and must allow the veteran the opportunity to furnish such evidence or advise VA of potential sources).  

Moreover, the Veteran has not been notified by VA of what information would substantiate his claim based on aggravation of a preexisting theory of entitlement.  The RO/AMC must also provide the Veteran with appropriate VCAA notice that addresses service connection for an acquired psychiatric disorder based on these newly raised theories of entitlement.  

Although the Veteran has undergone multiple VA examinations, in April 2010 and in May 2012, to determine the nature and etiology of his acquired psychiatric disorder, these reports do not address entitlement to the claim based on aggravation of a preexisting theory of entitlement or based on a PTSD based on PA/MST theory of entitlement.  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board finds that the Veteran must be scheduled for a VA examination and opinion to determine the etiology of any of any current psychiatric disorder to include based on aggravation of a preexisting theory of entitlement and based on a PTSD based on PA/MST theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  While the VA mental health practitioner who provided the May 2012 opinion that diagnosed PTSD based on alleged military sexual trauma provided an opinion relating a diagnosis of PTSD to MST, the Board finds this opinion to be inadequate for VA rating purposes.  The opinion did not identify the Veteran's claimed stressor, nor did it provide more than a cursory opinion, lacking in any explanation or rationale as to why the Veteran was diagnosed with PTSD.  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the opinion did not indicate that the VA psychiatrist's diagnosis of PTSD was made in accordance with the DSM-IV.  A remand is required for a more comprehensive and thorough VA examination and opinion in this case, with a review of the claims folder.  

Also, the record indicates that the Veteran receives ongoing treatment from the VA Medical Centers (VAMCs) in Phoenix and Salt Lake.  However, records dated since 2009 are outstanding, and those dated in 2012 from VA Drs. "J.A." and "S.A.," identified in the May 2012 letter, have not been obtained.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Finally, the record clearly shows that the Veteran is presently in receipt of disability benefits from the SSA due to his psychiatric disorder.  However, apart from a Notice of Decision, the record is negative for any records related to the SSA claim.  The records pertaining to the SSA benefits claim may well be directly relevant to the instant appeal before VA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must provide the Veteran with appropriate VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim, to include the provisions pertaining to aggravation of a preexisting condition.  The RO/AMC must also provide notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  The RO/AMC must inform the Veteran of the opportunity to provide evidence or information that pertains to the process of stressor verification.  

2. The RO/AMC must also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to his acquired psychiatric disorder, to specifically include those from the VAMCs in Phoenix and Salt Lake, dated since 2009, and those from VA Drs. "J.A." and "S.A.," dated in 2012.  The RO/AMC must then associate all documents received with the Veteran's claims file.  If the records are not available, the RO/AMC must document attempts to obtain them in a memorandum and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. The RO/AMC must also take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination.  The RO/AMC must then associate all documents received with the Veteran's claims file.  If the records are not available, the RO/AMC must document attempts to obtain them in a memorandum and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4. After completion of the above development, the RO/AMC must arrange for a VA examination with an appropriate mental health clinician.  The purpose of the examination is to delineate all acquired psychiatric diagnoses identified in the clinical and lay record to account for the entirety of the Veteran's psychiatric symptomatology, and to determine the likely etiology of any acquired psychiatric disorder diagnosed, to specifically include PTSD based on PA/MST, somatoform disorder, and/or depression.  

The following considerations will govern the examination:

(a) A copy of this remand and all relevant in-service and post-service treatment records, written statements, and transcript of oral testimony, must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  


(b) After a thorough review of the clinical and lay record, and interview of the Veteran and mental health examination, the examiner must:

i. List all psychiatric diagnoses applicable to the Veteran.  The examiner must determine whether the Veteran's psychiatric symptoms meet the criteria set forth for PTSD in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's reported in-service stressors are sufficient to produce PTSD.  

ii. Provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a psychiatric disability that preexisted his service, and, if so, if there is clear and unmistakable (obvious or manifest) evidence that such disability was NOT aggravated (a permanent increase in the severity of the disorder NOT due to its natural progression) by his active duty service.   The examiner should specifically comment on the evidence in the clinical record that shows the Veteran reported that he was mentally and physically abused by his parents prior to his military service.  

iii. Provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service personal assault stressor?  In formulating the opinion, the VA examiner is asked to address whether any behavior changes in service or post-service were indicative that a personal assault occurred.  The requested opinion should take into consideration all relevant medical evidence following the incident, as well as the Veteran's own assertions pertaining to behavioral changes.  The examiner should comment on the impact of any pre-service physical and/or mental abuse by the Veteran's parents on the development of any PTSD.  The examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained one or more personal assaults, as he has alleged, even without corroboration of the record.  The Board is also requesting that the examiner opine as to whether or not any personal assault stressor is related to a current diagnosis of PTSD.  The examiner should reconcile any opinion provided with the findings of the VA psychiatrist in the May 2012 letter.  

(c) The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for her or her opinion, based on her or her clinical experience, medical expertise, and established medical principles.  

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, she or she must so state; however, a complete rationale for such a finding must be provided.  

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, the RO/AMC must issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


